Citation Nr: 0702524	
Decision Date: 01/29/07    Archive Date: 02/06/07

DOCKET NO.  04-22 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Diego, California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim seeking service connection for a low back disability 
to include as secondary to a service-connected right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1988 to June 1993.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a July 2003 rating 
decision by the San Diego RO.  In October 2004, a hearing was 
held before a Decision Review Officer (DRO); a transcript of 
this hearing is of record.


FINDINGS OF FACT

1.  A February 2002 unappealed rating decision denied service 
connection for a low back disability to include as secondary 
to a service-connected right knee disability essentially on 
the basis that the claimed low back arthritis disability was 
not shown to be related to the veteran's service or to his 
service-connected right knee disability.

2.  Evidence received since the February 2002 rating decision 
does not pertain to the matter of a nexus between the 
veteran's low back disability and his service or his service 
connected right knee disorder, it does not relate to an 
unestablished fact necessary to substantiate the claim of 
service connection for a low back disability, and does not 
raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received, and the 
claim of service connection for a low back disability to 
include as secondary to a right knee disability may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.156 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veteran's Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1). VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

An April 2003 letter (prior to the decision on appeal) 
informed the veteran that new and material evidence was 
needed to reopen the claim.  Via a March 2004 letter, he was 
notified of the evidence needed to support his claim and of 
his and VA's responsibilities in the development of the 
claim.  He was advised to submit any pertinent evidence in 
his possession.  While he was not provided specific written 
notice as to what evidence would be considered new and 
material (See Kent v. Nicholson, 20 Vet. App. 1 (2006)), at 
the October 2004 hearing before a DRO, the DRO provided a 
full explanation of this matter (See hearing transcript).  
Consequently, he has had actual notice of what is necessary 
to reopen the claim, and is not prejudiced by any technical 
notice deficiency in this regard.  Notably, the claim was 
thereafter readjudicated.  See February 2005 supplemental 
statement of the case (SSOC).   

A May 2004 SOC and the February 2005 SSOC outlined the 
regulation implementing the VCAA, notified the veteran of 
what the evidence showed, of the governing legal criteria, 
and of the basis for the denial of the claim.  While the 
veteran did not receive any notice regarding the rating of 
low back disability or effective dates of awards (Dingess v. 
Nicholson, 19 Vet. App. 473 (2006)), the decision below 
denies (and does not grant) service connection; neither the 
rating of a disability for which service connection is sought 
nor the effective date of an award of service connection is a 
matter for consideration herein.  The veteran has received 
all critical notice, and has had ample opportunity to respond 
and/or supplement the record; he is not prejudiced by any 
technical notice timing or content defect that may have 
occurred earlier along the way, nor is it otherwise alleged.

Regarding the duty to assist, the Board is satisfied that VA 
has complied with the requirements of the VCAA and the 
implementing regulations.  Although the veteran reported 
filing a Workman's Compensation claim for a postservice low 
back injury, he has not submitted a release authorizing VA to 
obtain medical records associated with such claim, and VA 
cannot seek them without his authorization.  Significantly, 
the veteran has not indicated that those records might 
support his claim, i.e., tend to show that his low back 
disability is related to service or to his service connected 
disability.  It is also noteworthy that when a veteran seeks 
to reopen a claim of service connection, the duty to assist 
by arranging for a VA examination or securing a medical 
advisory opinion does not attach unless the claim is 
reopened.  See 38 C.F.R. § 3.159(c)(4)(C).  Evidentiary 
development in these matters is complete to the extent 
possible.  

II. Factual Background

The veteran's service medical records show that he complained 
of a back injury in November 1990.  The assessment was low 
back pain.  In December 1990, he reported a 1 1/2 week history 
of low back pain; he had injured his back lifting.  The 
assessment was acute episode of low back pain.

December 1994 private treatment records show that the veteran 
was in a motor vehicle accident.  He complained of low back 
and tailbone pain.  X-rays of the lumbar and coccyx did not 
reveal a fracture.  In March 1999, the veteran sought 
treatment two days after a back injury at work.  He reported 
that in his work as a nurse he was lifting a heavy patient 
when he experienced pain.  The assessment was low back 
strain.  A September 2000 record shows that the veteran was 
on disability.  His medical history notes the veteran's March 
1999 low back injury and that his back was still symptomatic.  

An October 2000 VA MRI report indicates that the veteran 
reported a more than one-year history of low back pain.  He 
reportedly had an MRI in the past year that showed bulging 
discs.  The impression on current MRI was minimal 
degenerative changes at L3-L4 and L4-L5.

On September 2001 VA knee examination, the veteran reported 
that he last worked in June 1999 following a work-related low 
back injury.

On December 2001 VA spine examination, the veteran's claims 
file was reviewed.  The medical history of the veteran's 
right knee and low back disabilities was noted.  The 
diagnosis was back pain with neurological involvement; 
herniation nucleus pulposus at the 3-4 and 4-5, and perhaps 
also at the 5-1 levels.  The physician opined that the 
veteran's back problem was a new one, and that it was not 
related to a right knee problem but rather to a work-related 
lifting injury.  

An unappealed February 2002 rating decision denied service 
connection for a low back disability essentially on the basis 
that such disability was not shown to be related to service 
or to the veteran's service connected right knee disability.

In January 2003, the RO received the veteran's petition to 
reopen the claim of service connection for a low back 
disability.

Private treatment records from December 2001 to April 2003 
include a February 2002 record that shows that the veteran 
complained of low back pain since a 1999 lifting injury while 
working as a nurse.  The following month he reported a three 
month history of back pain related to a single lifting event.  
In April 2003, he underwent a left L4-L5 laminectomy and 
discectomy.  
An April 2003 VA treatment record shows that the veteran 
reported that he injured his back in 1991 while trying to 
change a tire.  It was treated with flexeril, bed rest, and 
light duty.  The veteran's back was then reinjured in 1999 
while he was transferring a patient from a bed.

In July 2004, the veteran submitted copies of his service 
medical records that show he reported injuring his back while 
changing a tire in November 1990; the assessment was low back 
strain.  December 1990 records reflect complaints and an 
assessment of low back pain.

At the October2004 DRO hearing with a DRO, the DRO explained 
why service connection was denied for a low back disability 
in February 2002, defined new and material evidence, and 
advised the veteran of what specific evidence was needed to 
reopen the claim.  

III. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  If 
certain chronic disease (here, arthritis) is manifested to a 
compensable degree within the first postservice year, it may 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

To establish service connection for a claimed disability, 
there must be medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disability.  See Hickson v. 
West, 12 Vet. App. 247 (1999).

Service connection shall be granted for any disability which 
is proximately due to, the result of, or for the degree of 
aggravation caused by, a service-connected disease or injury.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. §  7105.  However, a claim on 
which there is a final decision may be reopened if new and 
material evidence is received.  38 U.S.C.A. § 5108. 

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  [The instant claim to 
reopen was filed after that date (in January 2003), and the 
revised definition applies.]  "New" evidence means existing 
evidence not previously submitted to agency decisionmakers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

As the veteran did not appeal the February 2002 rating 
decision that denied service connection for a low back 
disability to include as secondary to aright knee disability, 
that decision is final based on the evidence then of record, 
and is the last prior final decision in this matter.  
38 U.S.C.A. § 7105.   

Because the previous final, February 2002, denial of the 
claim seeking service connection for a low back disability 
was based essentially on a finding that there was no nexus 
between the veteran's low back disability and his service or 
his service connected right knee disability, for evidence to 
be new and material in this matter it would have to pertain 
to this unestablished fact, i.e., tend to show that the low 
back disability was incurred or aggravated in service 
(including under applicable presumptive provisions for 
arthritis) or was caused or aggravated by the service 
connected right knee disability.  Here, the new and competent 
(medical) evidence received since the February 2002 rating 
decision consists essentially of private and VA treatment 
records.  (A photocopy of a service medical record showing a 
back injury while changing a tire is not new evidence, as the 
November 1990 injury was previously documented.  At most, 
this evidence would be cumulative.)  These records show 
ongoing treatment for low back disability.  While the records 
note the veteran's history of a lifting injury in service (as 
well as the postservice patient-lifting injury), none of the 
records includes a medical opinion relating the current low 
back disability to the injury in service or to the service 
connected right knee disability.  Furthermore, no medical 
evidence received since February 2002 suggests that the 
service connected right knee disability aggravated the low 
back disability.

Consequently, no evidence received since the February 2002 
rating decision relates to the unestablished fact necessary 
to substantiate the claim of service connection for a low 
back disability or raises a reasonable possibility of 
substantiating the claim.  Accordingly, the Board must 
conclude that the evidence received since the February 2002 
rating decision is not new and material, and that the claim 
of service connection for a low back disability may not be 
reopened. 


ORDER

The appeal to reopen a claim of service connection for a low 
back disability, to include as secondary to a service-
connected right knee disability, is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


